Citation Nr: 1217283	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  04-25 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO, in pertinent part, denied the Veteran's claim for service connection for PTSD.  

In September 2006, the Veteran testified during a Board hearing at the RO; a transcript of the hearing is of record.

The claim was previously before the Board in June 2007, May 2009, and May 2011, and was remanded to the RO, via the Appeals Management Center (AMC) for additional development.  In May 2011, the Board expanded the claim for service connection for PTSD to encompass all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2011, the Veteran filed a claim for service connection for diabetes mellitus (VA Form 21-526b).  This claim was previously denied in a March 2004 rating decision but was not appealed.  The Board construes this as an attempt to reopen the previously denied claim, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's anxiety and depressive disorders are attributable to service.

CONCLUSION OF LAW

Anxiety and depressive disorders were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision with regard to the pending claim.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Psychoses are deemed to be a chronic diseases under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307 .

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records are unremarkable for complaints, treatment, or diagnoses related to a psychiatric disorder.  The reports of the March 1969 entrance examination and April 1971 separation examination reflect that the Veteran's psychiatric evaluations were normal.  

The Veteran's military personnel records reflect that he served with the Navy, and was primarily assigned to the USS Ranger.  His primary specialty was aviation boatswain fuel maintenance technician (ABF 7050).  The Veteran does not assert, nor does the evidence show, that he served in combat.  Although the reasons are unclear, he was not recommended for reenlistment.

In November 2003, the Veteran filed a claim for service connection for PTSD.  He said that while he served as a fueler on an aircraft carrier, he saw sailors go overboard and be sucked into the jet intake.  He also said he saw planes land that were all shot up with live bombs and missiles on board.  He said that getting a sailor out of a jet intake was very difficult and gruesome and that he continued to have nightmares about it.

In a December 2003 statement from the Veteran's wife, she that the Veteran was a good man, but could be violent and angry at times.  She also said that he did not wish to live, drank a lot, had bad nightmares, was depressed, and did not like being around people.  

In a February 2004 statement, the Veteran said that he saw several sailors at boot camp who were terrified of going to Vietnam, drink "Brasso," a liquid polisher for brass.  He said he saw 2 or 3 soldiers die during his boot camp stay.  He said he also saw recruits break glass with their hands so they would bleed excessively and not go to Vietnam.  He said he saw physical abuse of recruits and that he had racial remarks made towards him.  

A March 2004 VA psycho social assessment by a social worker reflects that the Veteran reported the above-noted stressors during military service.  In addition, he said that a missile was shot off one night when he was on the flight deck and flew right by him, that guys would get into fights and he worried about being killed, that he was always afraid of flying off the flight deck, that a trainer at boot camp picked him up and threw him down, and that he was discriminated against because of his race.  The Veteran reported experiencing intrusive thoughts of falling off ships, recurring nightmares, memory problems, anger problems, suicidal ideation, hypervigilance, exaggerated startle response, emotional numbness, social isolation, irritability, fear of water, alcohol addiction, and poor impulse control with money.  The diagnoses were PTSD and major depression.  A note was made to rule out alcohol dependence.

In April 2004, the Veteran said that he could not remember any additional information regarding his military stressors.  

In an undated statement received in July 2004, the Veteran's brother (C.O.) stated that he remembered reading the Veteran's letters and that his problems began in boot camp.  He said that a sergeant grabbed his brother by the neck and threw him across the floor ready to fight with him.  He also remembered his brother saying that a lot of guys would try to do anything so they would not have to go to Vietnam, including trying to commit suicide by drinking "Brasco."  He said his brother would watch over the dead body so no one would steal the belongings.  He also said the Veteran experienced lots of discrimination.  

A November 2006 VA primary care note reflects that the Veteran complained of anxiety and being always scared that he might die.  The physician started the Veteran on Fluoxetine for anxiety symptoms and noted that the Veteran refused psychotherapy.

In a February 2011 memorandum, the AMC indicated that it was unable to verify the Veteran's PTSD stressors, listed the efforts taken, and concluded that further attempts would be futile.  

The report of a June 2011 VA examination reflects the above-noted history and assertions made by the Veteran.  The examiner, a licensed clinical psychologist, provided a thorough report of the Veteran's pertinent medical history and assertions.  The examiner's impression was that the Veteran was a reliable historian.  Ultimately, the Veteran was diagnosed with alcohol abuse, cannabis abuse, anxiety disorder, depressive disorder, and personality disorder.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD based on the reported stressors, but did meet the diagnosis for anxiety disorder, not otherwise specified (NOD).  The examiner opined that the Veteran's anxiety disorder, depressive disorder, and personality were at least as likely or most likely related to his experiences in the military.  The examiner explained that the Veteran had unresolved feelings of inadequacy based on mistreatment that he perceived was endured during service and that he had continued to perceive the same from others.  The examiner elaborated that the Veteran's perception of mistreatment in service as a young man shaped how he defined himself and how he perceived relationships outside of service.  With respect to alcohol and cannabis abuse, the examiner opined that these diagnoses were not related to military experiences and more likely a reaction to a recent denial of a promotion, subsequent decision to retire, and not knowing what to do with his time.  

At the outset, the Board notes that service connection cannot be awarded for personality disorders or drug and alcohol abuse.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Furthermore, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m) , 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

With regard to anxiety and depressive disorders, the Board notes that the VA examiner's opinion that these psychiatric disorders are related to the Veteran's service is primarily based on the Veteran's self-reported history.  The Veteran is competent to describe what he has personally experienced, including witnessing suicide attempts and deaths, being discriminated against, being assaulted and mistreated, and being fearful of falling off the flight deck.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence, however, differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Board finds some of the Veteran's statements more credible than others.  The Veteran's statements regarding the perceived mistreatment and discrimination he experienced during service are credible.  These statements are consistent with his later experiences in life where he felt victimized and his general anger towards the military.  His statements regarding witnessing multiple suicides or attempted suicides, watching over dead or dying soldiers, and witnessing soldiers sucked into jet engines are less credible.  In this regard, his statements have generally been vague and to the extent he indicated that certain events occurred in 1969, they were not verified in the deck logs of the USS Ranger.  

The Board further points out that the June 2011 VA examiner's opinion that the Veteran's anxiety and depressive disorders are related to service is based on the more credible assertions by the Veteran regarding his perceived mistreatment during service.  Furthermore, the opinion that the Veteran did not meet the criteria for a diagnosis of PTSD was based on a review of the claims file, pertinent medical history, and clinical findings.  In addition, the examiner provided a well-supported rationale for his or her conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Hence, the Board finds the examiner's opinion to be especially probative.  

To the extent that a VA social worker diagnosed the Veteran with PTSD in March 2004, the Board finds this opinion to be of less probative weight.  The social worker's conclusion was primarily based on unverified stressors reported by the Veteran that the Board finds not particularly credible.  Moreover, the June 2011 VA examiner is a licensed clinical psychologist who had more training and expertise in this specific area.  Cf. Black v. Brown, 10 Vet. App. 279 (1997).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also notes out that the June 2011 VA examiner's opinion is the only medical opinion of record on the question of whether the Veteran's current psychiatric disorders are related to service and it supports his claim.  The Board points out that VA is not free to ignore a medical opinion (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject a medical opinion based on its own medical judgment (see Obert v. Brown, Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)). 

At the very least, the Board finds that the Veteran's assertions, along with the June 2011 VA examiner's medical opinion, permits application of the reasonable doubt doctrine.  In other words, the evidence for and against the claim is in relative equipoise. 

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for anxiety disorder and depressive disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for anxiety disorder and depressive disorder is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


